Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled by a preliminary amendment.
Claims 21-40 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No.11169961. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application are mere broader versions or obvious variations/combinations of claims 1-20 of the parent U.S. Patent.
Claims of the instant application 
Claims of the parent U.S. Patent


21.  A system comprising:
a plurality of storage devices; and
a computing device comprising a bucket, wherein:
the bucket is operable to generate a first data structure and a second data structure,
the first data structure is operable to access data in an external storage,
the second data structure is operable to write data to a failure-protected stripe,
the failure-protected stripe comprises a plurality of storage blocks distributed across a group of storage devices selected from the
plurality of storage devices, and



the plurality of storage blocks is determined before data is accessed from the external storage and written to the plurality of storage devices.
1. A system comprising: a plurality of storage devices; and a computing device comprising a backend, wherein: the backend comprises a bucket that is operable to generate a first data structure of a first data structure type and a second data structure of a second data structure type, the first data structure is operable to direct a data access to an external storage that is outside of the plurality of storage devices, and the second data structure is operable to direct the data access to a failure-protected stripe of a plurality of a failure-protected stripes, wherein each failure-protected stripe of the plurality of failure-protected stripes comprises a plurality of storage blocks distributed across a unique group of storage devices of the plurality of storage devices, and wherein the plurality of storage blocks in the plurality of storage devices are determined before data is migrated from the external storage to the plurality of storage devices.


 
32. A method comprising:
generating, by a bucket, a first data structure comprises a stub inode;


designating, by the bucket, a stripe comprising a plurality of storage blocks across a group of storage devices selected from a plurality of storage devices;




migrating data from an external storage to the stripe, 







wherein the plurality of storage blocks in the plurality of storage devices are determined before data is migrated from the external storage to the plurality of storage devices;
accessing data from the external storage during data migration, via the stub inode in the first data structure; and
accessing data from the stripe after data migration, via a second data structure.
12. A method comprising: generating, by a bucket in a computing device backend, a first data structure comprises a stub inode; 
designating, by the bucket in the computing device backend, a stripe, wherein the stripe is one of a plurality of stripes, and wherein each stripe of the plurality of stripes comprises a plurality of storage blocks distributed across a unique group of storage devices of a plurality of storage devices; migrating data from an external storage to one or more storage blocks of the plurality of storage blocks in the plurality of storage devices, wherein data migration comprises generating and storing error correction data associated with the data from the external storage, and 
wherein the plurality of storage blocks in the plurality of storage devices are determined before data is migrated from the external storage to the plurality of storage devices; 
accessing data from the external storage during data migration, via the stub inode in the first data structure; and 
accessing data from the stripe after data migration, via a second data structure.


The dependent claims 22-31 of the instant application are mere duplicates of dependent claims 2-11 of the U.S. Patent. 
The dependent claims 33-40 of the instant application are mere duplicates of dependent claims 13-30 of the U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Dayan et al (US 9448887) teach a plurality of computing devices communicatively coupled to each other via a network, each of the plurality of computing devices comprises one or more of a plurality of storage devices. A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices. Each one of the plurality of failure resilient address spaces is organized into a plurality of stripes. Each one or more stripes of the plurality of stripes is part of a respective one of a plurality of forward error correction (FEC) protection domains. Each of the plurality of stripes may comprise a plurality of storage blocks. Each block of a particular one of the plurality of stripes may reside on a different one of the plurality of storage devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8 October 2022